                                                                                                          .---------·-··,.·--·---�




                                                                                                                     FILED
AO 245B (CASDRev.      02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT CO                                           TCLERK, U.S  OISTR!Cl COURT
                                                                                                           SOUTHERN DISTRiC l OF CALIFORNIA
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                           BY                       OEPUTY

             UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                                  v.                                      (For Offenses Committed On or After November      1, 1987)
         CRISTIAN DEL CARMEN-DURAN (I)
                                                                             Case Number:         18CR3944-MMA

                                                                          Federal Defenders, Inc., by Chloe Dillon
                                                                          Defendant's Attorney
REGISTRATION NO.                  77695298

D -
THE DEFENDANT:

�    pleaded guilty to count(s)        One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
Title & Section                    Nature of Offense                                                                      Number(s)
18 USC 1544                        Misuse of Passport                                                                           I




     The defendant is sentenced as provided in pages 2 through                      2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)                                                                   dismissed on the motion of the United States.


      Assessment:   $I 00.00 waived


     JVTA Assessment*:$
D
     *Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.

oo   No fine                  D Forfeiture pursuant to order filed                                                   , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                          HON. MICHAEL M. ANELLO
                                                                          UNITED STATES DISTRICT JUDGE




                                                                                                                       18CR3944-MMA
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                CRISTIAN DEL CARMEN-DURAN (I)                                            Judgment - Page 2 of2
CASE NUMBER:              18CR3944-MMA


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served ( 52 days)




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b ).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

       D    at                                A.M.             on

       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D    as notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

I have executed this judgment as follows:


      Defendant delivered on                                             to


at   ______                               ,   with a certified copy of this judgment.




                                                                    UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR3944-MMA
